Citation Nr: 1133368	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  08-13 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus, type II.

2.  Entitlement to service connection for erectile dysfunction, to include as due to Agent Orange exposure, and as secondary to diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel



INTRODUCTION

The appellant had active service from May 1965 to February 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The issue of entitlement to service connection for erectile dysfunction, to include as due to Agent Orange exposure, and as secondary to diabetes mellitus, type II, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Throughout the rating period on appeal, the evidence of record does not demonstrate that the appellant's diabetes mellitus type II requires any regulation of activities.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 20 percent for diabetes mellitus type II, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.119, Diagnostic Code 7913 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's claim for entitlement to an evaluation in excess of 20 percent for diabetes mellitus.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman  v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C.A. § 5103(a).  

In VA correspondence to the appellant dated in February 2006, the appellant was informed of what evidence was required to substantiate the claim for an increased rating for diabetes mellitus, and of his and VA's respective duties for obtaining evidence.  In correspondence dated in March 2009, the appellant was informed of the criteria for establishment of a disability rating.  Although the March 2009 letter was not sent prior to initial adjudication of the appellant's claim, this was not prejudicial to him, since the claim was readjudicated thereafter, and a supplemental statement of the case (SSOC) was provided to the appellant in July 2009.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  Although the Veteran was not apprised of the criteria for assignment of an effective date, pursuant to Dingess, the Veteran is not prejudiced by this notice defect as no benefit sought is awarded in this Board decision for which an effective date may be assigned.

Duty to Assist

The Board concludes VA's duty to assist has been satisfied.  The appellant's service treatment records and VA medical records are in the file.  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the appellant's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).

The RO provided the appellant with an appropriate VA examination in June 2009.  The examination is adequate because it is based on a thorough examination, a description of the appellant's pertinent medical history, and a complete review of the claims folder.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

The appellant has not reported receiving any recent treatment specifically for this condition (other than at VA, records of which are in the file), and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the appellant's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The June 2009 VA examination report is thorough and supported by VA outpatient treatment records and provided findings pertinent to the rating criteria.  The examination in this case is adequate upon which to base a decision.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).


II.  Legal Criteria

Disability evaluations are determined by comparing a veteran's present symptomatology with the criteria set forth in the Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 4.1 (2010).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the appellant.  38 C.F.R. § 4.3. 

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  Nevertheless, where, as here, the appellant is appealing the rating for an already established service-connected condition, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The appellant's service-connected diabetes mellitus, type II, is rated under 38 C.F.R. § 4.119, Diagnostic Code 7913.  Under Diagnostic Code 7913, a 20 percent rating is assigned for diabetes mellitus requiring insulin and restricted diet, or oral hypoglycemic agent and restricted diet.  A 40 percent rating is warranted for diabetes mellitus requiring insulin, a restricted diet and regulation of activities.  A 60 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  See 38 C.F.R. § 4.119 (2010).

Complications of diabetes mellitus are rated separately unless they are part of the criteria used to support a 100 percent evaluation.  Note 1 following 38 C.F.R. § 4.119 (2010).

III.  Analysis

The appellant is service-connected for diabetes mellitus with a rating of 20 percent effective from August 2003.  In December 2005, the appellant filed a claim for a higher rating for diabetes mellitus, type II.  As the appellant's increased rating claim was received on December 22, 2005, the rating period on appeal is from December 21, 2004, one year prior to the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2) (2010).  Nevertheless, in accordance with 38 C.F.R. §§ 4.1 and 4.2 (2010) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the history of the disability is for consideration in rating a disability.

In order to receive a rating higher than 20 percent, the evidence, at a minimum, would have to reflect that the appellant required insulin, restricted diet, and regulation of activities.  "Regulation of activities" has been defined as the situation where the Veteran has been prescribed or advised to avoid strenuous occupational and recreational activities.  61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in Diagnostic Code 7913).  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).  

The overall medical evidence of record does not reflect that the appellant's occupational and recreational activities have been restricted due to his diabetes mellitus.  In a November 2007 notice of disagreement, the appellant asserted that he has to regulate his activities because of his diabetes mellitus.

A June 2005 VA treatment record reflects that the appellant's diabetes mellitus was poorly controlled and that he was taking metformin once per day.  An increase to two times a day was ordered.  The patient was also taking rosiglitazone daily and glyburide as ordered.  He was advised that he might need to use insulin to control his blood sugar.  

A September 2005 VA treatment record reflects that the appellant did not take insulin.  The record reflects that the patient wanted to try to improve his blood sugar himself before using insulin.  A December 2005 VA treatment record indicates the physician discussed the possibility that the appellant would need insulin in the future.  

A March 2006 VA treatment record reflects that the appellant's diabetes mellitus was untreated, and that the physician would work with the patient to provide medication.  

An October 2006 VA treatment record indicates the appellant had an appointment to discuss insulin therapy.  He reported that he had not been taking medication since March 2006, but had resumed taking medication.  The physician indicated that rather than start insulin, she would give him time and recheck his A1C with labs as scheduled in January 2007.  

A January 2007 VA treatment record indicates that the appellant's fasting blood sugar remained high.  He was prescribed insulin and received instructions on the administration of insulin and the use of the Glucometer.  He was to continue his oral medications, and decrease glyburide.  

A Physician's Statement from E.D., D.O., dated in August 2007 and received in May 2008, reflects that the appellant's diabetes mellitus requires insulin, restricted diet, and regulation of activities.  The statement requested that the physician provide information regarding regulation of activities (avoidance of strenuous occupational and recreational activities) in a Remarks section of the document.  However, Dr. E.D. did not provide any information regarding regulation of activities.  

A September 2007 VA treatment record reflects that the appellant's diabetes mellitus was better controlled but needed fine tuning.  He was prescribed metformin and instructed to take one tablet daily with a meal.  His niacin was cut and he was told that the statin he was on could cause muscle injury showing up as aching, tenderness, or pain.  

An October 2008 VA treatment record reflects that the appellant was educated on diet, exercise, medications and his laboratory results.  He was advised to exercise 20 minutes or to capacity four days per week minimum.  An October 2008 VA treatment record addendum indicates the appellant's A1C was very high and he was advised to increase insulin from 25 units at bedtime to 30 units.  

An April 2009 VA treatment record reflects that the appellant's blood sugar was not well controlled.  He was instructed to decrease isophane insulin and add Lantus, 30 units, at bedtime.

The appellant was afforded a VA examination in June 2009.  The VA examination report reflects that the appellant had been instructed to follow a restricted or special diet.  The VA examination report indicates the appellant was not restricted in his ability to perform strenuous activities.  He denied symptoms of peripheral vascular disease, neurovascular disease, and diabetic neuropathy.  The appellant reported that he worked daily in lawn care.  

On examination in June 2009, the appellant did not have any diabetic skin abnormalities.  His right and left upper extremities were normal.  His right and left lower extremities had dystrophic nails.  The appellant's neurologic examination was also normal.  The VA examiner found that the appellant had diabetes mellitus, type II, but no diagnosis of kidney disease, neurologic disease, amputation, other diabetic conditions, or peripheral edema.  The appellant had decreased visual acuity, which the VA examiner found was not a complication of diabetes mellitus.  The VA examiner also found that the appellant had hypertension, which was not a complication of diabetes.  The VA examiner further found that the appellant's hypertension was not worsened or increased by the appellant's diabetes mellitus.  Regarding the effect on occupation, the VA examiner noted that the appellant had a lack of stamina.  The report reflects that the appellant reported that his diabetes mellitus had a severe effect on chores, shopping, exercise, sports, recreation, traveling, bathing, dressing, toileting, grooming, and driving, but no effect on feeding.  The appellant was able to do yard work daily as his job.  The appellant reported that he was employed part-time in lawn work and had been employed for more than 20 years.  

The June 2009 VA examination report indicates that the appellant did not regulate his activities due to diabetes mellitus.  The VA examiner stated that the appellant was able to work daily in the lawn care maintenance business and if his diabetes made strenuous activity impossible, he would not think the appellant could work.  The Board finds the June 2009 VA examination report to be probative as the VA examiner reviewed the claims file, including the appellant's VA treatment records, and conducted a thorough examination of the appellant. 

The Board finds that the overall evidence does not reflect that the appellant has regulation of activities due to his service-connected diabetes mellitus.  In the August 2007 Physician's Statement, Dr. E.D. checked a box indicating the appellant's diabetes mellitus required insulin, restricted diet and regulation of activities.  However, she circled the word "insulin" and failed to provide information regarding the regulation of activities in the Remarks section of the statement, as requested.  The appellant's VA treatment records do not contain any evidence that the appellant was advised to restrict his activities or avoid strenuous occupational and recreational activities as a result of his diabetes mellitus.  On the contrary, as discussed above, the appellant's VA treatment records consistently indicated that the appellant's diabetes mellitus was treated with medication and diet, including insulin from January 2007.  The October 2008 VA treatment record indicated that the appellant was advised to exercise 20 minutes or to capacity four days per week minimum.  However, the record did not indicate that his activities needed to be restricted.  Significantly, the June 2009 VA examination report reflects that the appellant was not restricted in his ability to perform strenuous activities.  The report indicates that the appellant worked daily at a job in lawn care.  The VA examiner noted that if diabetes mellitus made strenuous activity impossible, he did not think the appellant could work.  

The Board finds that June 2009 VA examination report to be more probative than the August 2007 statement from Dr. E.D.  Dr. E.D.'s statement is inconsistent with the appellant's VA treatment records, which do not indicate that his activities were restricted.  Further, Dr. E.D. did not provide any information regarding the regulation of activities in the statement, and specifically  circled "insulin."  In contrast, the June 2009 VA examiner conducted a thorough examination and reviewed the appellant's records.  The VA examiner also provided a rationale for his finding that the appellant was not restricted in his ability to perform strenuous activities by his diabetes mellitus.  Consequently, the Board finds that although the evidence indicates the appellant's diabetes mellitus requires insulin and a restricted diet, it does not require the regulation of activities.  Consequently, the appellant's service-connected diabetes mellitus does not meet the criteria for an evaluation in excess of 20 percent.  

The Board notes that because of the successive nature of the rating criteria of Diagnostic Code 7913, the evaluation for each higher disability rating includes the criteria of each lower disability rating; thus, each of the three criteria listed in the 40 percent rating must be met in order to warrant such a rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  See also Mullins v. Shinseki, No. 09-2983, (Vet. App. Oct. 21, 2010).  Thus, because the appellant does not have a regulation of activities, an evaluation in excess of 20 percent is not warranted for any portion of the rating period on appeal.  In addition, the Board notes that the evidence, to include the appellant's VA treatment records and the June 2009 VA examination report, is against a finding that the appellant has episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.

The Board has also considered Note 1 to Diagnostic Code 7913, which provides that complications of diabetes mellitus are rated separately unless they are part of the criteria used to support a 100 percent evaluation.  In the statement dated in August 2007, Dr. D.O. indicated that the appellant had a visual complication that was directly due to diabetes mellitus, which was diagnosed in November 2004.  A November 2004 VA treatment record reflects that the appellant was seen for a diabetic eye examination and the he had no visual complaints.  The record indicates the appellant did not have glaucoma.  An October 2008 VA treatment record indicates that the appellant wore glasses and had no complaints about his corrected vision.  As noted above, the June 2009 VA examiner noted that the appellant had decreased visual acuity.  The VA examiner opined that it was not a complication of diabetes mellitus as the appellant had worn glasses since the third grade.  The VA examiner also found that it was not a condition that was worsened or increased by the appellant's diabetes mellitus.  The Board finds the June 2009 VA examination report to be more probative than the August 2007 statement from Dr. D.O.  The June 2009 VA examiner provided a rationale for his opinion while Dr. D.O. did not provide any rationale.  Moreover, the VA treatment records reflect that although the appellant was seen for a diabetic eye examination in November 2004, he had no visual complaints.  There is no evidence in the appellant's VA treatment records that he has an eye condition that is related to his diabetes mellitus.  Consequently, the Board finds that he is not entitled to a separate evaluation for a visual impairment.  As noted above, the VA examiner also found that the appellant's hypertension was not a complication of the appellant's diabetes mellitus, noting that he had hypertension for twenty years.  The appellant filed a separate claim for entitlement to service connection for coronary artery disease as secondary to service-connected diabetes mellitus, which was denied in December 2008.  

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected diabetes mellitus is inadequate.  A comparison between the level of severity and symptomatology of the appellant's diabetes mellitus with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the appellant's disability level and symptomatology.  Further, the appellant has not alleged that the schedular evaluation criteria are inadequate.  Therefore, the available schedular evaluations for that service-connected disability are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, 22 Vet.App. at 115.

TDIU is an element of all appeals for an increased evaluation.  Rice v. Shinseki, 22 Vet. App. 447 (2010).  In this case, however, TDIU consideration is not warranted.  The appellant has not contended and the evidence does not indicate that the appellant is unemployable as a result of his diabetes mellitus.  The June 2009 VA examination report indicates that the appellant worked in lawn care.  

In conclusion, the evidence of record is against a finding that the appellant's service-connected diabetes mellitus merits an evaluation in excess of 20 percent for any time period on appeal.  As the preponderance of the evidence is against the claim for an evaluation in excess of 20 percent, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to an evaluation in excess of 20 percent for diabetes mellitus, type II, is denied.

	(CONTINUED ON NEXT PAGE)


REMAND

The appellant asserts that he is entitled service connection for erectile dysfunction, to include as secondary to diabetes mellitus.  In a November 2005 claim, the appellant asserted that he has erectile dysfunction due to Agent Orange.  In a May 2008 substantive appeal, the appellant asserts that he believes that his erectile dysfunction was aggravated beyond the point of normal progression by his diabetes mellitus.  The June 2009 VA examiner noted that the appellant had erectile dysfunction due to an "other cause."  The VA examiner stated that erectile dysfunction was of unknown etiology- vascular disease.  The VA examiner did not provide a rationale for the opinion and did not indicate whether the appellant's erectile dysfunction was aggravated by his diabetes mellitus.  

If VA provides the claimant an examination in accordance with the duty to assist, the examination must be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The June 2009 VA examiner opined that the appellant's erectile dysfunction was due to a cause other than diabetes, of unknown etiology, but did not provide a rationale for his opinion.  Thus, the Board finds that the June 2009 VA examination report is inadequate in regard to the appellant's claim for service connection for erectile dysfunction.  Additionally, although the appellant asserted that his erectile dysfunction has been aggravated by his diabetes mellitus, the VA examiner did not provide an opinion as to this issue.  Consequently, the Board finds that the appellant's claim for entitlement to service connection for erectile dysfunction should be remanded for a new VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for a VA examination by an appropriate specialist to determine the following:

* Whether it is at least as likely as not that the appellant's service-connected diabetes mellitus, Type II, caused or chronically aggravates his erectile dysfunction.

* Whether it is at least as likely as not the appellant's erectile dysfunction is otherwise related to active service, to include exposure to Agent Orange.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  The clinician should review the claims folder and this fact should be noted in the accompanying medical report.
 
It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.  

2.  Thereafter, readjudicate the issue on appeal of entitlement to service connection for erectile dysfunction, to include as due to Agent Orange exposure, and as secondary to diabetes mellitus, type II.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


